DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites “dual auto temperature control” in line 2, which appears to be a misstating of --dual automatic temperature control--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “engine managing part” in claims 1-11 and 15-20, “air conditioning controlling part” in claims 1-11 and 15-20, “air conditioning device” in claims 5 and 18, “communication part” in claim 11, “engine managing device” in claims 12-14, and “air conditioning controlling device” in claims 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-255504 A to Sato (hereinafter: “Sato”).
With respect to claim 1, Sato teaches an apparatus for controlling an engine of a vehicle (apparent from at least Fig. 1), the apparatus comprising: an engine managing part configured to control warming up the engine at an initial start stage [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0013-0014, 0045 & 0050, an engine electronic control unit (ECU) 16 (e.g., “engine managing part”), as designed (and without modification), is capable of performing functions to operate an engine 12 such that warming up of the engine 12 occurs at times including at initial starting of the engine 12]; and an air conditioning controlling part configured to request the engine managing part to perform an engine start, depending on whether the engine is warming up when control of air conditioning is necessary [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0028-0049, a hybrid ECU 66 (e.g., “air conditioning controlling part”), as designed (and without modification), is capable of performing functions to execute an engine start request for the engine ECU 16 at times including when the warming up of the engine 12 occurs while heating by an air conditioner 71 is required], wherein the air conditioning controlling part continuously requests the engine managing part to perform the engine start to control the air conditioning until a warming up duration of the engine is terminated during the warming up of the engine [for example, as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0038-0049, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to continue the engine start request for the engine ECU 16 until an engine cooling water temperature reaches a temperature T1 during an interval ending at a time t1, when the warming up of the engine 12 occurs while the heating by the air conditioner 71 is required].

With respect to claim 2, Sato teaches the apparatus of claim 1, wherein the air conditioning controlling part continuously requests the engine managing part to perform the engine start to control the air conditioning when the control of the air conditioning is determined as being continuously necessary after the warming up duration of the engine is terminated [for example, as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0038-0049, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to continue the engine start request for the engine ECU 16 until the engine cooling water temperature reaches a temperature T2 at a time t2, after the engine cooling water temperature reaches the temperature T1 during the interval ending at the time t1, when the heating by the air conditioner 71 is required].

With respect to claim 3, Sato teaches the apparatus of claim 1, wherein the air conditioning controlling part stops requesting the engine managing part to perform the engine start when control of the air conditioning is not determined as being continuously necessary after the warming up duration of the engine is terminated [for example, as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0038-0049, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to discontinue the engine start request for the engine ECU 16 when the engine cooling water temperature reaches the temperature T1 at the time t1 when the heating by the air conditioner 71 is not required].

With respect to claim 4, Sato teaches the apparatus of claim 3, wherein the air conditioning controlling part requests the engine managing part to perform the engine start to control the air conditioning when the control of the air conditioning is determined as being necessary in a state that the engine is turned off after the warming up duration of the engine is terminated [for example, as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0038-0055, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to request the engine ECU 16 to restart the engine 12 from a stopped state to again warm up the engine 12 when the heating by the air conditioner 71 is required after the engine 12 is stopped after the engine cooling water temperature reached the temperature T2 at the time t2].

With respect to claim 5, Sato teaches the apparatus of claim 1, wherein the air conditioning controlling part determines whether the engine start is necessary to control the air conditioning based on an external temperature, a setting temperature, and an on or off state of an air conditioning device [for example, as discussed by at least ¶ 0004, 0031 & 0038-0049, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to request the restarting of the engine 12 for the warming up of the engine 12 while heating by the air conditioner 71 based on each of the engine cooling water temperature (e.g., “external temperature”), an air conditioning target temperature (e.g., “setting temperature”), and an operating state (e.g., “on state”) of the air conditioner 71 (e.g., “air conditioning device”); because an on state of an air conditioning device and an off state of the air conditioning device are recited in the alternative, it is sufficient to address one of the claimed alternatives].

With respect to claim 6, Sato teaches the apparatus of claim 1, wherein the engine managing part performs the warming up of the engine until a cooling water temperature of the engine reaches a first condition [for example, as discussed in detail above with respect to claim 1, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to continue the engine start request for the engine ECU 16 until the engine cooling water temperature reaches the temperature T1 during the interval ending at the time t1 (e.g., “until a cooling water temperature of the engine reaches a first condition”)].

With respect to claim 7, Sato teaches the apparatus of claim 6, wherein the air conditioning controlling part continuously transmits, to the engine managing part, an engine start request signal for controlling the air conditioning until the cooling water temperature reaches a second condition which is preset, after the warming up of the engine is terminated [for example, as discussed in detail above with respect to claim 2, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to continue the engine start request for the engine ECU 16 until the engine cooling water temperature reaches the temperature T2 at the time t2 (e.g., “until the cooling water temperature reaches a second condition which is preset”), after the engine cooling water temperature reaches the temperature T1 during the interval ending at the time t1].

With respect to claim 11, Sato teaches the apparatus of claim 1, further comprising: a communication part configured to make communication between the engine managing part and the air conditioning controlling part (apparent from at least Fig. 1 in view of at least ¶ 0028-0029).

With respect to claim 12, Sato teaches a vehicle system (apparent from at least Fig. 1) comprising: an engine managing device (EMS) configured to control warming up of an engine at an initial start stage [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0013-0014, 0045 & 0050, an engine electronic control unit (ECU) 16 (e.g., “engine managing device”), as designed (and without modification), is capable of performing functions to operate an engine 12 such that warming up of the engine 12 occurs at times including at initial starting of the engine 12]; and an air conditioning controlling device configured to request the engine managing device to perform an engine start, depending on whether the engine is warming up [for example, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0028-0049, a hybrid ECU 66 (e.g., “air conditioning controlling device”), as designed (and without modification), is capable of performing functions to execute an engine start request for the engine ECU 16 at times including when the warming up of the engine 12 occurs], wherein the air conditioning controlling device continuously requests the engine managing device to perform the engine start to control the air conditioning until a warming up duration of the engine is terminated during the warming up of the engine [for example, as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0038-0049, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to continue the engine start request for the engine ECU 16 until an engine cooling water temperature reaches a temperature T1 during an interval ending at a time t1, when the warming up of the engine 12 occurs while heating by an air conditioner 71 is required].

With respect to claim 13, Sato teaches the vehicle system of claim 12, wherein the air conditioning controlling device includes a full automatic temperature control (FATC) (for example, as discussed by at least ¶ 0004, 0031-0032, 0040, 0042 & 0051; because dual auto temperature control and full automatic temperature control are recited in the alternative, it is sufficient to address one of the claimed alternatives).

With respect to claim 14, Sato teaches the vehicle system of claim 12, wherein the air conditioning controlling device continuously requests the engine managing device to perform the engine start to control the air conditioning when control of the air conditioning is determined as being continuously necessary after the warming up duration of the engine is terminated [for example, as depicted by at least Figs. 2-4 and as discussed by at least ¶ 0038-0049, the hybrid ECU 66, as designed (and without modification), is capable of performing functions to continue the engine start request for the engine ECU 16 until the engine cooling water temperature reaches a temperature T2 at a time t2, after the engine cooling water temperature reaches the temperature T1 during the interval ending at the time t1, when the heating by the air conditioner 71 is required].

With respect to claim 15, Sato teaches a method for controlling an engine of a vehicle, the method comprising: controlling, by an engine managing part, warming up the engine at an initial start stage; and continuously requesting, by an air conditioning controlling part, the engine managing part to perform an engine start to control air conditioning, depending on whether the engine is warming up when control of the air conditioning is necessary, wherein the continuously requesting of the engine start includes: continuously requesting the engine managing part to perform the engine start to control the air conditioning until a warming up duration of the engine is terminated during the warming up of the engine [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process steps “continuously requesting, by an air conditioning controlling part, the engine managing part to perform an engine start to control air conditioning, […] wherein the continuously requesting of the engine start includes: continuously requesting the engine managing part to perform the engine start to control the air conditioning until a warming up duration of the engine is terminated during the warming up of the engine” are not necessarily performed by the method of claim 15 by virtue of dependence upon a condition “depending on whether the engine is warming up when control of the air conditioning is necessary” that is not necessarily met when the method of claim 15 is performed (e.g., at times including when control of the air conditioning is unnecessary when the engine is warming up), such that it is understood that the claim phrase “continuously requesting, by an air conditioning controlling part, the engine managing part to perform an engine start to control air conditioning, depending on whether the engine is warming up when control of the air conditioning is necessary, wherein the continuously requesting of the engine start includes: continuously requesting the engine managing part to perform the engine start to control the air conditioning until a warming up duration of the engine is terminated during the warming up of the engine” does not further limit the method of claim 15 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claim 1].

With respect to claim 16, Sato teaches the method of claim 15, further comprising: continuously requesting the engine managing part to perform the engine start to control the air conditioning when the control of the air conditioning is determined as being continuously necessary after the warming up duration of the engine is terminated [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “continuously requesting the engine managing part to perform the engine start to control the air conditioning” is not necessarily performed by the method of claim 16 by virtue of dependence upon a condition “when the control of the air conditioning is determined as being continuously necessary after the warming up duration of the engine is terminated” that is not necessarily met when the method of claim 16 is performed (e.g., at times including when control of the air conditioning is not determined as being continuously necessary after the warming up duration of the engine is terminated), such that it is understood that the claim phrase “continuously requesting the engine managing part to perform the engine start to control the air conditioning when the control of the air conditioning is determined as being continuously necessary after the warming up duration of the engine is terminated” does not further limit the method of claim 16 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claim 2].

With respect to claim 17, Sato teaches the method of claim 16, further comprising: stopping requesting the engine managing part to perform the engine start when the control of the air conditioning is not determined as being continuously necessary after the warming up duration of the engine is terminated [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “stopping requesting the engine managing part to perform the engine start” is not necessarily performed by the method of claim 17 by virtue of dependence upon a condition “when the control of the air conditioning is determined as being continuously necessary after the warming up duration of the engine is terminated” that is not necessarily met when the method of claim 17 is performed (e.g., at times including when control of the air conditioning is not determined as being continuously necessary after the warming up duration of the engine is terminated), such that it is understood that the claim phrase “stopping requesting the engine managing part to perform the engine start when the control of the air conditioning is not determined as being continuously necessary after the warming up duration of the engine is terminated” does not further limit the method of claim 17; nevertheless, as discussed in detail above with respect to at least claims 3, 15 and 16].

With respect to claim 18, Sato teaches the method of claim 16, further comprising: determining whether the air conditioning is necessary to be controlled, based on an external temperature, a setting temperature, and an on or off state of an air conditioning device (as discussed in detail above with respect to at least claim 5).

With respect to claim 19, Sato teaches the method of claim 16, wherein the controlling of the warming up the engine at an initial start stage includes: performing the warning up of the engine until a cooling water temperature of the engine reaches a first critical value (as discussed in detail above with respect to at least claims 1 and 6).

With respect to claim 20, Sato teaches the method of claim 19, wherein the continuously requesting of the engine start includes: continuously transmitting, to the engine managing part, an engine start request signal for controlling the air conditioning until the cooling water temperature reaches a second critical value, which is preset, after the warming up of the engine is terminated [claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II), and it is understood that the process step “continuously transmitting, to the engine managing part, an engine start request signal for controlling the air conditioning until the cooling water temperature reaches a second critical value, which is preset, after the warming up of the engine is terminated” is not necessarily performed by the method of claim 20 by virtue of the claim phrase “wherein the continuously requesting of the engine start includes: continuously transmitting, to the engine managing part, an engine start request signal for controlling the air conditioning until the cooling water temperature reaches a second critical value, which is preset, after the warming up of the engine is terminated” further defining the claim phrase “continuously requesting, by an air conditioning controlling part, the engine managing part to perform an engine start to control air conditioning, depending on whether the engine is warming up when control of the air conditioning is necessary, wherein the continuously requesting of the engine start includes: continuously requesting the engine managing part to perform the engine start to control the air conditioning until a warming up duration of the engine is terminated during the warming up of the engine” of claim 15 which is not performed by, and does not further limit, the method of claim 15 under a broadest reasonable interpretation; nevertheless, as discussed in detail above with respect to at least claims 1, 2, 6, 7, 15 and 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of U.S. Patent Application Publication No. 2013/0317728 to Hall et al. (hereinafter: “Hall”).
With respect to claim 8, Sato teaches the apparatus of claim 1, wherein a determination is performed as to whether the warming up of the engine is necessary depending on a cooling water temperature of the engine [for example, as discussed in detail above with respect to claim 1, determination as to whether the warming up of the engine 12 is necessary is based on the engine cooling water temperature (e.g., “cooling water temperature”) of the engine 12].
Sato appears to lack a clear teaching as to whether the engine managing part determines whether the warming up of the engine is necessary depending on a cooling water temperature of the engine.
Hall teaches an analogous apparatus for controlling an engine of a vehicle (apparent from at least Fig. 1), the apparatus comprising: an engine managing part (14), and an air conditioning controlling part (16), wherein the engine managing part determines whether the warming up of the engine is necessary depending on a cooling water temperature of the engine [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0014-0019, 0027-0028 & 0034, the engine ECU 14, as designed (and without modification), is capable of performing functions to determine whether a measured coolant temperature of an engine 18 is above a predetermined coolant temperature], wherein the engine managing part determines that the warming up of the engine is necessary when the cooling water temperature of the engine is equal to or less than a first condition, which is preset, and transmits an engine warming up request signal to the air conditioning controlling part [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0014-0019, 0027-0028 & 0034, the engine ECU 14, as designed (and without modification), is capable of performing functions to determine (and communicate to the HVAC ECU 16) that the engine 18 is not sufficiently warmed up when the measured coolant temperature is not above the predetermined coolant temperature], and wherein the air conditioning controlling part determines a warming up state of the engine based on the engine warming up request signal [for example, as depicted by at least Fig. 1 and as discussed by at least ¶ 0014-0019, 0027-0028 & 0034, the HVAC ECU 16, as designed (and without modification), is capable of performing functions to determine that the engine 18 is not sufficiently warmed up based on the communication to the HVAC ECU 16 by the engine ECU 14].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the apparatus of Sato with the teachings of Hall such that: (a) the engine managing part determines whether the warming up of the engine is necessary depending on a cooling water temperature of the engine; (b) the engine managing part determines that the warming up of the engine is necessary when the cooling water temperature of the engine is equal to or less than a first condition, which is preset, and transmits an engine warming up request signal to the air conditioning controlling part; and (c) the air conditioning controlling part determines a warming up state of the engine based on the engine warming up request signal, because Hall further teaches that such functionality beneficially ensures that both the engine managing part and the air conditioning controlling part are apprised of the warming up condition of the engine (as discussed by at least ¶ 0028 of Hall).

With respect to claim 9, Sato modified supra teaches the apparatus of claim 8, wherein the engine managing part determines that the warming up of the engine is necessary when the cooling water temperature of the engine is equal to or less than a first condition, which is preset, and transmits an engine warming up request signal to the air conditioning controlling part (as discussed in detail above with respect to claim 8).

With respect to claim 10, Sato modified supra teaches the apparatus of claim 9, wherein the air conditioning controlling part determines a warming up state of the engine based on the engine warming up request signal (as discussed in detail above with respect to claims 8 and 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747